
	

113 SRES 416 ATS: Authorizing the taking of a photograph in the Chamber of the United States Senate.
U.S. Senate
2014-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 416
		IN THE SENATE OF THE UNITED STATES
		
			April 7, 2014
			Mr. Reid (for himself and Mr. McConnell) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Authorizing the taking of a photograph in the Chamber of the United States Senate.
	
	
		That paragraph 1 of Rule IV of the Rules for the Regulation of the Senate Wing of the United States
			 Capitol (prohibiting the taking of pictures in the Senate Chamber) be
			 temporarily suspended for the sole and specific purpose of permitting the
			 Senate Photographic Studio to photograph the United States Senate in
			 actual session on Tuesday, May 6, 2014, at the hour of 2:15 p.m.
		2.The Sergeant at Arms of the Senate is authorized and directed to make the necessary arrangements
			 therefore, which arrangements shall provide for a minimum of disruption to
			 Senate proceedings.
		
